DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/204418, attorney docket IMG-17. Application is assigned an effective filing date of 11/29/2018 based on application filing date, and applicant is Ascent Ventures, LLC.  Applicant’s election traverse of Invention I, claims 1-9 in the reply filed on 4/18/2018 is acknowledged.

Response to Arguments
Applicant argues that the restriction is improper because “depositing piezo material directly on the delay line is impossible. The piezoelectric materials required for making a high frequency ultrasonic transducer are generally crystalline or ceramic …”  Ramalingam U.S. 4927300, teaches a high frequency dynamometer sensor that comprises a piezo electric material that is deposited.  [co3 ln8].  Paige U.S. 3975697, teaches a high frequency SAW device with a deposited piezo electric material deposited on a substrate [co2 ln15].  Because the prior art shows that it is not impossible to deposit a piezo material, the argument is not persuasive and the restriction is made final, and claims 10-17 are withdrawn from prosecution. 
Claims 1-9 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (U.S.3,599,123) in view of Y. Murozaki, S. Sakuma and F. Arai, "Detection of multi-biosignal using a quartz crystal resonator based wide range load sensor with compact frequency counter," 2016 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), 2016, pp. 5585-5590, here called Murozaki.

As for claim 1, 
Krause teaches in figure 1 ultrasonic transducer (title) comprising: 
a delay line (10); 
a piezoelectric element (11a); and 
an interposing metal conductive layer (12a) between the delay line and the piezoelectric element but does not teach that the delay line and the piezoelectric element are joined by an atomic diffusion bond to facilitate coupling ultrasonic waves from the piezoelectric element into the delay line or from the delay line into the piezoelectric element.
However, Murozaki teaches in section IV and figure 3, using atomic diffusion bonding to couple a quartz sensor to a crystal silicon material. 
It would have been obvious to one skilled in the art at the effective filing date of this application use diffusion bonding of Murozaki in the device of Krause because “It enables to bond wafer under room temperature, low pressure, and atmospheric condition. Therefore, we can avoid the thermal effect in bonding process” Murozaki section IV(A) One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 and in the combination, Krause teaches that the delay line is made from glass containing the elements of silicon or fluorine (fused silica [co1 ln67]).

As for claim 3,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 wherein the delay line includes at least one from a group consisting of fused silica. fused quartz. and single crystal silicon (fused silica [co1 ln67]).

As for claim 4,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 and Krause teaches that the piezoelectric element is made from a piezoelectric crystalline material (crystalline quartz, NaKO3 [co2 ln48]).

As for claim 6,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 and Krause teaches that the piezoelectric element includes at least one from a group consisting of: LiNbO3, LiIO3, PZT, BaTiO3, ZnO, AlN, and Quartz (crystalline quartz, NaKO3 [co2 ln48]).

As for claim 7,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 and in the suggested combination, Murozaki teaches that the interposing metal conductive layer includes at least one from a group consisting of: Cu, Al, Ti, Ta, Au, Ag, Ni, Fe, and Pt. (AU, pg5587 line 1 below figure 3).

As for claim 8,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1, and in the combination, Murozaki teaches that the interposing metal conductive layer comprises a first thin metal layer deposited on the delay line and a second thin metal layer deposited on the piezoelectric element, the first thin metal layer and the second thin metal layer joined by the atomic diffusion bond. (figure 3 c/d)

As for claim 9,
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1, wherein the interposing metal conductive layer comprises a thin metal layer deposited on one of the delay line and the piezoelectric element, and the thin metal layer is joined by the atomic diffusion bond with the other of the delay line and the piezoelectric element. (this is a product by process limitation that results in the PZ element bonded to the delay material with a very thin layer of metal, and does not distinguish from bonded layers taught by Murozaki.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Murozaki in further view of Cohen-Tenoudji et al. (U.S. 4,779,452).

As for claim 5
Krause in view of Murozaki makes obvious the ultrasonic transducer of claim 1 but the combination does not teach that the piezoelectric element is made from a piezoelectric ceramic material.
However, Cohen-Tenoudji teaches that a ceramic piezo material can be substituted for a crystalline one.  [Co4 ln1]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute a ceramic for the crystalline piezoelectric material because ceramic piezoelectric material is readily commercially available and has higher transduction than quartz. Cohen-Tenoudji [c02 ln10]. One skilled in the art would have combined these elements with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893